Case 2:19-cv-01717-RGK-AGR Document 70-1 Filed 10/07/19 Page 1 of 3 Page ID #:834



 1   Jeffrey L. Kessler (admitted pro hac vice)
     jkessler@winston.com
 2   David G. Feher (admitted pro hac vice)
     dfeher@winston.com
 3   WINSTON & STRAWN LLP
     200 Park Avenue
 4   New York, New York 10166
     Telephone: (212) 294- 6700
 5   Facsimile: (212) 294-4700
 6   Cardelle B. Spangler (admitted pro hac vice)
     cspangler@winston.com
 7   WINSTON & STRAWN LLP
     35 West Wacker Drive
 8   Chicago, Illinois 60601
     Telephone: (312) 558-5600
 9   Facsimile: (312) 558-5700
10   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
11   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
12   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
13   Facsimile: (213) 615-1750
14   Jeanifer E. Parsigian (SBN: 289001)
     jparsigian@winston.com
15   WINSTON & STRAWN LLP
     101 California St., 35th Floor
16   San Francisco, California 94111
     Telephone: (415) 591-1000
17   Facsimile: (415) 591-1400
18   Attorneys for Plaintiffs
19
                            UNITED STATES DISTRICT COURT
20
            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
21
                                             Case No. 2:19-cv-01717-RGK-AGR
22    ALEX MORGAN, et al.,
                                             Assigned to: Judge R. Gary Klausner
23                 Plaintiffs/Claimants,
                                             DECLARATION OF REBECCA ROUX
24    v.                                     IN SUPPORT OF PLAINTIFFS’ REPLY
                                             IN SUPPORT OF MOTION FOR
25    UNITED STATES SOCCER                   CLASS CERTIFICATION
      FEDERATION, INC.,
26                                           Date: October 21, 2019
                   Defendant/Respondent.     Time: 9:00 A.M.
27                                           Place: Courtroom 850
28


     DECLARATION OF REBECCA ROUX                          CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 70-1 Filed 10/07/19 Page 2 of 3 Page ID #:835



 1         I, Rebecca Roux, declare as follows:
 2         1.     I am over the age of 18. If called upon to testify, I could and would
 3   competently testify to the matters set forth in this declaration.
 4         2.     I am the Executive Director of the United States Women’s National Team
 5   Players Association (“WNTPA”). In this role, I represent members of the United States
 6   Senior Women’s National Soccer Team (“WNT”) in collective bargaining agreement
 7   negotiations and enforcement of the collective bargaining agreement with the players’
 8   employer, the United States Soccer Federation, Inc. (“USSF”). I am familiar with terms
 9   of the Memorandum of Understanding between USSF and the WNTPA, effective
10   March 19, 2013 through December 31, 2016 (“WNT MOU”) and the Collective
11   Bargaining Agreement between USSF and the WNTPA, effective January 1, 2017
12   through December 31, 2021 (“WNT CBA”). I am also familiar with the terms of the
13   2011–2018 Collective Bargaining Agreement between the USSF and the United States
14   National Soccer Team Players Association (“MNT CBA”).
15         3.     Based on my review of the publicly available schedules and results of the
16   WNT and MNT, the WNT and MNT plays more games and wins more frequently. For
17   example, from January 1, 2017 through October 7, 2019, the WNT played 14 more
18   games than the MNT and won 83% of their games while the MNT won 48% of their
19   games. The WNT amassed a 48 win, 4 loss, and 6 draw record for this period, while
20   the MNT held a 21 win, 11 loss, and 12 draw record over the same stretch. The WNT
21   played 46 friendlies, 5 World Cup qualifiers, and 7 World Cup games for a total of 58
22   matches, while the MNT played 30 friendlies, 14 World Cup qualifiers, and 0 World
23   Cup games for a total of 44 matches.
24         4.     In the course of my work as the Executive Director of WNTPA, I regularly
25   track the WNT’s schedules, game results, and the FIFA rank of the WNT’s opponents.
26   Applying those factors to my understanding of how the MNT CBA operates and, in
27   particular, how MNT players are compensated based on the games that they play, I have
28   compared how much players on the WNT would have earned from March 30, 2014

                                                  1
     DECLARATION OF REBECCA ROUX                               CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 70-1 Filed 10/07/19 Page 3 of 3 Page ID #:836



 1   through October 7, 2019 had those players’ compensation been governed by the MNT
 2   CBA. For this period, the following chart shows my calculation of the total
 3   compensation that Alex Morgan, Megan Rapinoe, Carli Lloyd, and Becky Sauerbrunn
 4   each earned under the WNT MOU and WNT CBA.
 5
 6     Comparison of WNT Players’ Pay Under WNT Rate Versus Under MNT Rate
                     from March 30, 2014 Through October 7, 2019
 7            Player           Pay Under WNT Rate       Pay Under MNT Rate
 8         Alex Morgan              $ 1,201,449.64           $ 4,104,920.65
          Megan Rapinoe             $ 1,159,099.64           $ 3,722,625.00
 9          Carli Lloyd             $ 1,204,049.64           $ 4,168,420.65
10       Becky Sauerbrunn           $ 1,188,249.64           $ 4,172,670.65
11
           I declare under penalty of perjury that the foregoing is true and correct.
12
     Executed on this 7th day of October 2019.
13
14
                                               __________________________
15
                                               Rebecca Roux
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
     DECLARATION OF REBECCA ROUX                             CASE NO. 2:19-CV-01717-RGK-AGR
